Citation Nr: 1326294	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Karen R. Guthrie, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to October 1996, including service in Southwest Asia from August 1990 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).  

Additional evidence was received subsequent to the most recent statement of the case without a waiver of RO consideration; however, as the Board's decision is fully favorable to the Veteran, no prejudice results to him in the Board considering it in the first instance.


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his PTSD was caused by exposure to stressors when he served in Iraq, Kuwait, and Saudi Arabia during Operations Desert Shield and Desert Storm.

Service personnel records confirm that the Veteran served in an "imminent danger pay area (Southwest Asia)" for August 1990 to October 1991.  He reports in several stressor statements that while he served in the combat zone, his stressors included being subjected to constant scud missile attacks launched by the Iraqi Army, stressful convoys during the ground assault on Kuwait City where his truck was a "moving target," and seeing many dead, dismembered, and severely injured enemy bodies, especially on the "Highway of Death" through burning oil fields.  He also was part of search parties to find living soldiers, which required the hands-on moving of corpses, some of which were very badly damaged.

The Veteran is competent to testify to events and feelings, including the stressors, fear, and horror that were experienced during service.  Layno.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board finds the lay testimony of the Veteran to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, his claimed stressors are consistent with the places, types, and circumstances of his service, and are related to his fear of hostile military or terrorist activity.

In January 2011, a VA psychologist diagnosed the Veteran with PTSD.  In March 2011, the VA psychologist specifically stated that the Veteran's "PTSD symptoms [are] most likely secondary to military/combat experiences."

There is no clear and convincing evidence contrary to the VA psychologist's opinion.  See 38 C.F.R. § 3.304(f)(3).  As such, the Board finds that the Veteran's testimony establishes the occurrence of his claimed stressors, which are related to his fear of hostile military or terrorist activity.  In addition, as the VA psychologist's opinion establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressor, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


